Order filed July 26, 2018




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00349-CV
                                    ____________

  WALTER M. JARRELL JR., DDS, INDIVIDUALLY AND WALTER M.
     JARRELL, JR., DDS, INC., A TEXAS CORPORATION, Appellants

                                          V.

     TIFFANY BERGDORF, INDIVIDUALLY, LYNN HALTERMAN,
      INDIVIDUALLY, RANDALL RAIMOND, INDIVIDUALLY, ALLEN
        THORNBERG, INDIVIDUALLY AND AFTCO, INC., A TEXAS
                     CORPORATION, Appellees


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2014-43505

                                     ORDER

      Appellant’s brief was due July 9, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 10, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM